Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered October 5, 1995, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
A review of the record demonstrates that the court gave a proper identification charge. The contentions of the defendant concerning the alleged errors in the charge are without merit. Even if we were to assume, however, that the challenged portions of the charge constituted error, they would not warrant reversal. The jury, hearing the whole charge, would have gathered from its language the correct rule to be applied in arriving at its verdict (see, People v Canty, 60 NY2d 830). Bracken, J. P., Copertino, Altman and Krausman, JJ., concur.